l)ISMISS;   Opinion   tiled November 28, 2012




                                              In The
                                    (!nitrt nf         ipiah
                         FiftIi thtrict uf ixa at Ja11a
                                       No. 05-12-00074-C
                                           1


                   SHEILA PATTERSON AND ALL OCCUPANTS OF
              4405 CORNELL DRIVE, GARLANI), TEXAS 75042, Appellants

                                                 V.

                 QUADRANT R[SIDENTIAL CAPITAL, IV, LP, Appellee


                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-i 1-8183-D


                                 MEMORANDUM OPINION
                           Before Justices Moseley, Francis, and Lang
                                   Opinion By Justice Francis

       Before the Court is appellee’s second motion to dismiss the appeal. Appellee contends the

appeal should be dismissed for want of prosecution. On October 5. 2012, the Court sent appellants

a letter informing them that their brief was past due. The Court instructed appellants to file their

brief along with and extension motion within ten days. We cautioned appellants that failure to file

their brief with an extension motion within the time requested would result in dismissal of their

appeal without further notice.

       As of today’s date, appellants have not filed a briet Accordingly. we grant appellee’ s motion
and dismiss the appeal. See TEx. R. App. P. 42.3(b) & (c).




                                                     MOLLY FRANiS
                                                     JUSTICE J

1 20074F.P05
                                           0
                                  Qnitrt uf ppia1i
                          fiftli itrirt nf ixa at 1a11ai

                                        JUDGMENT
SHEILA PATTERSON ANt) ALL                             Appeal from the County Court at Law No.4
OCCUPANTS OF 4405 CORNELL DRIVE,                      of Dallas County, Texas. (Tr.Ct.No. CC-I 1-
GARLAND, TEXAS 75042, Appellants                      8183-D).
                                                      opinion delivered by Justice Francis, Justices
No. 05-12-00074-CV            V.                      Moselev and Lang. participating.

QUADRANT RESIDENTIAL CAPI [AL. IV.
LP. Appellee

       Based on the Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDEREI) that appellec. Quadrant Residential Capital. IV. LP. recover its costs of the
appeal from appellants. Sheila Patterson and all occupants of 4405 Cornell Drive, Garland, Texas
75042.


Judgment entered November 28, 2012.



                                                            I

                                                     !OLLY FRCIS
                                                     JUSTICE \)